Citation Nr: 0713881	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO. 04-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from January 1969 until 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 Rating Decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

Paranoid schizophrenia was not manifested during service or 
within one year of separation from service, and is not 
causally or etiologically related to active service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103A, 
5107 (West 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2001, October 2002, March 2004, and 
February and March of 2006. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

Through his representative, the veteran asserts that he was 
not assisted in the development of his claim in several 
particulars. See Written Brief Presentation, dated April 17, 
2007. First, he argues that he was not informed of the "type 
of evidence" needed to support his claim. However, as 
stated, the veteran was advised in accordance with the VCAA 
in November 2001, October 2002, March 2004, and February and 
March of 2006. To the extent that the veteran is contending 
that there was a duty to "prove" the claim, his contention 
is without merit, as the requirements under the VCAA do not 
extend to a continuing duty on the part of VA to continuously 
readvise the veteran of substantiating evidence. Locklear v. 
Nicholson, 20 Vet. App. 410, 415 (2006); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd and remanded on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 444 F.3d 
1328 (Fed. Cir. 2006); affirmed 02-1077 (December 21, 2006). 

The veteran also argues that his transfer from one military 
field to another is suggestive of the onset of paranoid 
schizophrenia, which should be further examined. However, as 
noted below, there has been no evidence obtained to suggest 
that the veteran was so reassigned on the basis of any mental 
symptoms, and the veteran and his representative are not 
medically qualified to render any opinion in this regard. 

Instead, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.    

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

Further, there is no evidence to suggest that the veteran's 
service medical records are incomplete. Both the service 
medical file, as well as a copy of his military personnel 
records, contain no reference to any psychiatric disorder and 
are indicative of a full two-year military service tenure 
after the veteran's induction. 


Merits of the Claim

The veteran claims he has paranoid schizophrenia related to 
service. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as a 
psychosis like schizophrenia, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. That a disease was incurred in service alone is not 
enough. There must be chronic disability resulting from that 
disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony is some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal is denied. Specifically, although the veteran has 
schizophrenia, there is no competent evidence linking the 
disorder to any incident of his military service.

The evidence indicates that the veteran is diagnosed with 
schizophrenia, as indicated in his VA records starting from 
March 2001.  Therefore, the remaining question is if the 
evidence supports a finding that the veteran's disability was 
incurred coincident with his time in service, or if a nexus 
exists between the current disability and an in-service 
event. 

While the veteran clearly has schizophrenia, there is 
absolutely no evidence to supports his contention that his 
condition is service related. Except for a notation that the 
veteran frequently had trouble sleeping in his February 1970 
medical history (a symptom described by the veteran as being 
present his entire life), the veteran's service medical 
records, including his August 1970 separation examination, 
contain no evidence of any psychiatric disorder. Furthermore, 
VA notes that the veteran's report of separation from the 
Armed Forces (DD-214) indicates that the veteran was released 
from service as an early release overseas returnee, and not 
because of medical reasons. 

Although the Board notes that the veteran has asserted that 
he was hospitalized for his psychiatric disorder while in 
service, the veteran's contention is not substantiated by the 
record and the service department hospital in question 
reported in July 2004 that no records pertaining to the 
veteran were located. 

The veteran was diagnosed with paranoid schizophrenia in 
March 2001. Otherwise, there is no medical evidence that 
offers an opinion that the veteran has a psychiatric disorder 
that is related to his time in service. Additionally, no 
continuity of symptomatology for schizophrenia is in evidence 
until 2001, and no competent medical evidence tends to show 
the required nexus between the veteran's current disability 
and a service-related incident. "Competent medical 
evidence" means that provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.259(a).

The only evidence provided as to the veteran's claim, is his 
belief that his schizophrenia developed concurrent with his 
time in service. Although the veteran can provide testimony 
as to his own experiences and observations, whether  
schizophrenia can be attributed to his in-service experiences 
and injuries is a medical question, requiring a medical 
expert. The Board does not dispute the veteran's belief that 
his schizophrenia is connected to his time in service; 
however, the veteran's opinion cannot be used as competent 
medical evidence to support his claim. Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992). 38 C.F.R. § 3.159. The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence. 

The evidentiary gap between the veteran's service discharge 
and his first disability record, when considered in 
conjunction with the veteran's lack of any incident in 
service tends to disprove the veteran's claim that his 
disability was due to an inservice disease or injury and 
should thus be considered service connected. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
evidence can be used to prove or disprove a disputed issue).

As noted above, the Board presently denies the claim on the 
principal basis that there is no competent medical evidence 
of a nexus between the disorder and his service. There is no 
record that the veteran developed a psychiatric disorder 
while in service and nothing to indicate that one developed 
within one year of the veteran's separation from service to 
indicate chronicity or continuity of symptomatology in 
support of a service connection finding.

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b). 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). 


ORDER

Service connection for the veteran's paranoid schizophrenia 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


